Citation Nr: 0103808	
Decision Date: 02/07/01    Archive Date: 02/15/01	

DOCKET NO.  95-02 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for fibrocystic breast 
disease.

3.  Entitlement to service connection for a duodenal ulcer.

4.  Entitlement to secondary service connection for a low 
back disorder.

5.  Entitlement to an increased (compensable) evaluation for 
the residuals of a fracture of the proximal third, left 
fibula.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from September 1974 
to September 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which denied claims for entitlement to 
a psychiatric disorder to include PTSD, a duodenal ulcer and 
fibrocystic breast disease, as well as an increased 
evaluation for the veteran's service-connected residuals of a 
left tibia fracture.  A June 1998 rating decision denied the 
veteran entitlement to service connection for a back disorder 
as secondary to her service-connected fracture of the left 
lower extremity.

This case was previously before the Board and in April 1997, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board.

While the case was in remand status, the veteran testified in 
May 2000 at a personal hearing on appeal before the 
undersigned Member of the Board in Washington DC.  A 
transcript of the veteran's testimony on that occasion has 
been associated with her claims file.  At this hearing, the 
issue of entitlement to service connection for a left knee 
disorder as secondary to the veteran's service-connected 
fracture residuals of the left fibula was raised (transcript, 
p. 12).  This issue is referred to the RO for appropriate 
action.  



Lastly, with regard to the service-connected left leg 
disability, the issue certified on appeal is characterized as 
entitlement to an increased evaluation for residuals of a 
fracture of the proximal third, left "tibia".  The Board 
has recharacterized the issue as shown on the title page-
fibula-so that it correctly reflects the actual injury as 
shown by the service medical records.  



FINDINGS OF FACT

1.  The veteran suffered sexual trauma in service that 
resulted in PTSD.  

2.  The veteran's service-connected residuals of a fracture 
of the left fibula include subjective complaints of pain with 
no objective evidence of any current residual functional 
impairment.  
action 


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.304(f) (1999).

2.  The schedular criteria for an increased (compensable) 
evaluation for residuals of a fracture of the proximal third, 
left fibula, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59 and Part 4, 
Diagnostic Code 5262 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, her lay testimony alone may establish 
the incurrence of the claimed inservice stressor in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of her service.  
38 C.F.R. § 3.304(f); see also, Cohen v. Brown, 10 
Vet. App. 128 (1997).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) pointed out that there are special evidentiary 
procedures for PTSD claims based on personal assault 
contained in VA Adjudication Procedural Manual, M21-1, 
Part III, par. 5.14(c) (February 20, 1996), and former Manual 
M21-1, Part III, par. 7.46(c)(2) (October 11, 1995).  In 
personal assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  
Manual M21-1, Part III, par. 5.14(c)(5).  Pertinent to this 
case are the provisions of subparagraph (8) and subparagraph 
(9) reflecting that behavior changes at the time of the 
incident may indicate the occurrence of an inservice 
stressor.  The provisions also note that "secondary" evidence 
may need interpretation by a clinician, especially if it 
involves behavior changes, and evidence that documents such 
behavior changes may require interpretation by a VA 
neuropsychiatric physician.  Subparagraph (8) also provides 
examples of behavior changes that may indicate a stressor.  
These are (but are not limited to) a visit to the dispensary 
without a specific diagnosis; sudden request for a change of 
duty assignment; lay statements of depression, but no 
identifiable reason for the depression; and, evidence of 
substance abuse.  

Also in Patton, the Court qualified prior statements 
contained in other Court decisions indicating that "sometimes 
more than medical nexus evidence is required to fulfill the 
requirement of credible supporting evidence" and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  The Court stated 
that these quoted categorical statements were made in the 
context of discussing PTSD diagnoses, other than those 
arising from personal assault.  See Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  To that extent, the Court found that the above 
categorical statements in Cohen and Moreau, and other cases 
where they may have been echoed, are not operative.  In 
addition, the Court noted that in two places Manual M21-1, 
Part III, par. 5.14(c)(3) and (9), appears improperly to 
require that the existence of an inservice stressor be shown 
by "the preponderance of the evidence."  The Court clearly 
stated that any such requirement would be inconsistent with 
the benefit of the doubt, or equipoise, doctrine contained in 
38 U.S.C.A. §§ 5107(b).  Patton, 12 Vet. App. at 280.

A diagnosis of PTSD based on active service has been made in 
this case.  The veteran attributes her PTSD to a sexual 
assault in service and/or an incident in which she witnessed 
an attack on an individual resulting in that person's death.  
A review of the evidence of record fails to establish 
conclusively that either of these incidents in fact occurred.  
Thus, the crux of this case is whether there is enough 
evidence, given the special consideration noted in Manual 
M21-1, Part III, par. 5.14(c)(5), (8) and (9), to establish 
equipoise on the issue of whether the veteran's claimed 
stressors actually occurred.  The Board notes that, according 
to 38 U.S.C.A. § 5107(b), when there is an approximate 
balance of positive and negative evidence regarding the 
merits of a material issue, the benefit of the doubt 
regarding each such issue shall be given to the claimant.  
§ 5107(b) codifies the so-called equipoise doctrine under 
which once a claimant submits a well-grounded claim, the 
claim must be granted unless the evidence preponderates 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

With respect to the sexual assault, the veteran testified 
that she was assaulted by another individual who removed her 
clothes, took indecencies with her, and struck her in her 
eye, nose and lip causing her to be bloody.  A review of the 
veteran's service medical records reveal that when seen in 
the OB/GYN clinic in May 1975, she indicated that she thought 
she might have been raped while unconscious following a motor 
vehicle accident the previous day.  The veteran testified 
that following the sexual assault against her, she was 
comforted and aided by two fellow service members who were on 
duty in her barracks.  Regarding the criminal attack that she 
witnessed in November 1974 at Fort Gordon, Georgia, the 
veteran testified that she saw an individual being attacked 
by a group of men and left severely beaten.  She added that 
this individual later died from his wounds.  She also 
testified that she presented testimony at related legal 
proceedings convened by her service department shortly after 
this attack.  As noted above, a review of the veteran's 
service medical records revealed that she was seen in a 
service department OB/GYN clinic in May 1975 and expressed a 
belief she might have been raped while unconscious.  There 
were no abnormalities noted on physical examination at that 
time.  Otherwise, the veteran's service medical records are 
negative with regard to any assault either perpetrated on the 
veteran or on another individual.  

Post service the veteran was evaluated and treated beginning 
in the mid-1980's by VA clinicians for chronic anxiety and 
depression.  When seen at a VA medical center in May 1997, 
the veteran related a history of being raped in service and 
also having witnessed a physical assault resulting in death.  
Chronic PTSD was diagnosed.  

In a letter dated in April 1998, a VA clinical psychologist 
reported that the veteran has been evaluated and treated by 
VA for several months and that it is his professional 
clinical judgment that she suffers from PTSD due to:  (1)  
Observing a person beaten to death; and, (2) rape.  Both 
incidents were noted to have occurred in service.  It was 
further noted that she met the DSM-IV diagnostic criteria for 
PTSD, including symptomatology involving sleep disturbance, 
nightmares, hypervigilance, etc.  

A VA registered nurse and women veterans' coordinator in a 
memorandum dated in April 1998 reported that the veteran 
essentially suffers from PTSD symptoms as a result of events 
in service.  She described the veteran's symptoms, which she 
stated included repeated anxiety attacks, flashbacks and 
nightmares as well as fear of strangers.  

A VA social worker in a May 1998 progress note noted the 
veteran's symptoms of nightmares, flashbacks, intrusive 
thoughts, etc., and observed that the veteran becomes anxious 
and tearful when talking about her traumatic experiences in 
service involving an attempted rape and a murder which she 
witnessed.  PTSD related to attempted rape and witnessing a 
murder was diagnosed.  

The Board notes that the incidents which the veteran has 
described as stressors causing PTSD are for the most part, 
exclusive of the seemingly under emphasized mention of rape 
in 1975, undocumented in the veteran's service medical 
records.  Nevertheless, VA clinicians have considered the 
veteran's personal story, evaluated the veteran and concluded 
that she suffers from PTSD attributable to the incidents in 
service that she has described.  Where there is an 
undocumented personal assault on the veteran and VA 
clinicians render a diagnosis of PTSD based on the claimed 
events, special emphasis must be placed on the clinician's 
interpretation of the evidence.  Thus, the diagnosis by VA 
clinicians must be deemed supportive of the stressors.  

Considering the record as a whole and resolving reasonable 
doubt in the veteran's favor, the Board concludes that there 
is sufficient evidence to establish the occurrence of the 
alleged inservice stressors.  Here the Board notes that the 
evidence incorporated into the record since the diagnosis of 
PTSD in the mid-1980's tends to support the veteran's claim 
regarding the alleged personal assault and acts witnessed by 
the veteran.  In this case, because the evidence is at least 
in relative equipoise on whether the claimed inservice 
stressor actually occurred and VA examiners have rendered 
diagnoses of PTSD related to the claimed inservice stressors, 
the claim for service connection for PTSD must be granted.  

II.  Claim for an Increased Evaluation

The Board finds with respect to veteran's increased rating 
claim that the relevant evidence has been developed and there 
is no further duty to assist the veteran with her claim.  
38 U.S.C.A. § 5107(a). 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  Separate codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history so that the report of a rating examination, 
and the evidence as a whole, may yield a current rating which 
adequately reflects all elements of a disability, including 
the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41 (1991).  

The veteran's service medical records show that the veteran 
in September 1975 injured her left leg jumping off a 50-foot 
tower.  A physical examination of the leg at that time 
revealed swelling and tenderness at the midlateral aspect of 
the left leg over the fibula.  Fracture, left fibula, was the 
diagnostic impression and the veteran was placed in a short 
leg walking cast and provided crutches.  An X-ray of the left 
fibula in November 1975 was interpreted to reveal a healing 
fracture of the proximal one-third of fibula in good 
alignment.

The veteran was hospitalized beginning in late January 1980 
for complaints referable to her left heel as well as having 
problems at home bruising her right interior thigh, left 
lateral hip, left lateral thigh and so forth.  Examination 
noted acute cellulitis of the left heel and multiple bruising 
on the lower extremities.  An X-ray of the left foot and the 
left lower leg showed an old healed fracture of the upper 
shaft of the left fibula.  There was no evidence of 
osteomyelitis.

When examined by VA in September 1981, the veteran complained 
of pain in the left leg, more noticeable during cold weather, 
as well as cramps.  She said that sometimes the leg will give 
way when she is walking.  It was noted that the fracture was 
treated conservatively in service by immobilization and that 
no surgery had been performed.  Physical examination revealed 
normal gait and configuration of both lower extremities.  All 
joints, including the left ankle and left knee had normal 
configuration, normal range of active and passive motion, no 
swelling, no synovial edema, articular effusion or crepitus.  
There was no evidence of shortening, neurovascular deficit, 
muscular wasting or elicited muscular deficit.  There was 
normal peripheral tendon reflexes, sensory of the skin, 
symmetrical circumferential measurements.  The examination 
revealed no objective clinical findings.  An X-ray of the 
left tibia and fibula to include the left knee and left ankle 
revealed an old healed fracture of the midshaft of the left 
fibula.

An X-ray of the left lower leg in September 1987 revealed an 
old healed fracture of the proximal shaft of the left fibula 
unchanged since January 1983 with no new fractures or other 
abnormalities noted.  

A VA outpatient treatment record dated in June 1997 records 
that the veteran had no obvious symptoms in her legs but that 
she stated that her leg "gave way like somebody kicked me 
from behind" and that she had fallen to the right.  Left knee 
instability was diagnostically assessed.

On VA examination in June 1997, the veteran related an injury 
to her left leg in service and complained that about a year 
or so ago she had begun experiencing deep pain at the lateral 
aspect of the left leg.  She also said that on occasion she 
has fallen while arising off a couch because of the pain in 
her leg.  On physical examination, there were no visible 
alterations in the normal alignment of the limb and the limbs 
were essentially the same lengths, bilaterally.  There was no 
tenderness or crepitation at the fracture site.  The veteran 
was neurovascularly intact distally with light touch 
appreciation in all sensory dermatomes.  There was 5/5 
strength of both the ankle and the toe dorsiflexors.  There 
was no swelling or deformity of the leg.  There was no false 
motion, shortening or angular deformity.  The veteran had 
full range of motion of both her ankle and her knee.  The 
examiner observed that radiographs of the knee had been 
normal in recent past few months and proved adequate healing 
of her fibula fracture without malunion or nonunion.  The 
examiner opined that it would be unlikely for a fracture of 
this nature to have significant disability associated with 
it.  He observed that fractures of this type could be 
associated with occasional achiness especially with weather 
changes.  He, however, further, observed that generally the 
veteran's type of fracture does not provide any functional 
limitation at all.  He noted that the veteran does not 
exhibit any significant apparent weakness on clinical 
examination and that he was unable to appreciate any type of 
incoordination or changes.  

When hospitalized by VA in January 1998, the veteran was 
noted to have a long history of low back pain with radiation 
down the left leg.  MRI showed a disc bulge and herniation at 
the left at L4-5 consistent with her symptoms.  During this 
hospitalization, the veteran underwent a left L4-5 
laminectomy and diskectomy.  On a follow-up evaluation in 
February 1998, the veteran continued to complain of pain as 
well as burning in the left leg.  She said the pain had 
increased in the past few weeks following lumbar laminectomy 
in October 1998.  Examination disclosed one-plus patellar 
reflex, left leg, with paresthesia lateral aspect of the left 
foot.  Left leg strength was reduced.  Lumbosacral pain and 
edema were the diagnostic assessments.  

At a personal hearing on appeal in March 1998, the veteran 
described her left leg symptoms.  She said her leg hurts when 
she rides and gives away on her.  She stated that she 
experiences pain at the fracture site as well as occasional 
swelling.  She said she couldn't work because her leg gives 
way, turns colors and hurts so bad that she cannot drive.

VA outpatient treatment records compiled between January and 
April 1998 record the veteran complained in March 1998 that 
her leg gave way while walking at work and that she now has 
pain, burning and tingling.  When seen for evaluation and 
treatment approximately five days later, she complained that 
her left lateral calf and posterior calf were burning, 
hurting and feeling like pins and needles were sticking in 
it.  It was noted that she was status post surgery in January 
1998 and apparently had been having this pain even before she 
had her surgery.  Physical examination of the left knee and 
distal lower extremity was unremarkable to observation and 
the examiner was unable to palpate any abnormality in the 
knee or calf.  Left lower extremity pain, which is probably 
coming from a radicular type of pain was the diagnostic 
assessment.  

A VA outpatient treatment record dated in December 1998 
records the veteran has low back pain radiating through the 
left leg on examination.  A positive straight leg-raising 
test was noted.  

At her May 2000 hearing, the veteran testified that she has 
problems with balance and gait, which she attributed to her 
service-connected left lower extremity disability.

The RO has assigned a noncompensable evaluation for the 
veteran's service-connected residuals of the left fibula 
pursuant to Diagnostic Code 5262 of VA's rating schedule.  
Under that code, a 10 percent evaluation is warranted for 
malunion of the tibia and fibula with slight knee or ankle 
disability; a 20 percent evaluation is warranted where there 
is moderate knee or ankle disability.  However, where the 
rating schedule does not provide a 0 percent evaluation for a 
diagnostic code, a 0 percent evaluation will be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

While the veteran asserts that her left lower extremity 
disorder is more disabling than currently evaluated, the 
objective medical evidence does not support this assertion.  

Here we observe there is no evidence of related treatment of 
the veteran's service-connected left fibula fracture 
residuals since service; and when examined by VA in June 
1997, symptoms were not found.  The left fibula was negative 
with essentially normal clinical findings.  Indeed the VA 
examiner in June 1997 found no functional deficits with full 
range of motion of the ankle and knee and X-ray evidence of 
good union of the fracture site.  The examiner made no 
notation indicating any objective evidence of any residuals 
from the left fibula fracture; and there were no abnormal 
objective findings to include tenderness, weakness and/or 
incoordination to support the veteran's subjective complaints 
of pain and instability.  To the extent that the veteran does 
experience pain in the left lower extremity, the clinical 
records suggest that such pain is a result of the veteran's 
nonservice-connected low back disorder.  

In light of the paucity of objective abnormal findings on VA 
examinations, impairment due to the left fibula fracture has 
not been demonstrated.  Therefore, the Board is of the 
opinion that the veteran's overall disability does not 
support a compensable evaluation pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 5262.  The veteran's testimony is not 
competent to establish that left leg symptoms are related to 
the service-connected fibula fracture rather than other 
disease or injury.


ORDER

Entitlement to service connection for PTSD is granted.

An increased (compensable) evaluation for residuals of a 
fracture of the proximal third, left fibula, is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

